DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Claims 18-28, 30, and 33-40 are pending in the application.  Claims 1-17, 29, 31, and 32 have been canceled.  Claim 40 is new.  Claims 18, 30, and 37 have been amended.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 
Allowable Subject Matter
Claims 18-28, 30, and 33-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 was amended to recite that the advancing a guidewire step is performed by moving a linear actuator of the guidewire movement mechanism along a handle of the medical device.  Claim 1 was also amended to require the step of rotating the guide wire in the locked configuration using a rotary actuator of the guide wire movement mechanism as the linear actuator remains slidably coupled with the handle.  These limitations, in combination with the other limitations in claim, are not disclosed or suggested in the prior art of record.  The prior art of record fails to disclose the guidewire movement mechanism and its functions in a method for treating a sinus opening as claimed.  Claims 19-28 and 40 are dependent on claim 18, thus are also allowable over the prior art of record.
Claim 30 was amended to recite that the linear actuator of the guidewire movement mechanism includes proximal and distal ends that collectively confine translational movement of the rotary actuator.  Claim 30 was further amended to recite that the linear actuator is driven along a handle guide portion of the medical device to advance the guide wire into the sinus opening of the patient.  These limitations, in combination with the other limitations in the claims, are not disclosed or suggested in the prior art of record.  The prior art of record fails to disclose the combination of structure and function of the guidewire movement mechanism in a method for treating a sinus opening as claimed.  Claims 33-36 and 38 are dependent on claim 30, thus are also allowable over the prior art of record.
Claim 37 was amended to recite advancing the guidewire operatively extending from a rail of the medical device into the sinus opening of the patient and rotating the guide wire using a rotary actuator of the guide wire movement mechanism as a linear actuator of the guide wire movement mechanism is slidably coupled with the handle.  These limitations, in combination with the other limitations in the claims, are not disclosed or suggested in the prior art of record.  The prior art of record fails to disclose the guidewire movement mechanism and its functions in a method for treating a sinus opening as claimed.  Claim 39 is dependent on claim 30, thus are also allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641. The examiner can normally be reached M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.D.K/Examiner, Art Unit 3771            

/DIANE D YABUT/Primary Examiner, Art Unit 3771